Citation Nr: 0619957	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-25 095	)	DATE
	)


Received from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease and spondylosis of the cervical 
spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to June 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision by the RO in Houston, 
Texas.  In October 2003, the case was transferred to the 
jurisdiction of the RO in Waco.

By its July 2003 decision, the RO in Houston, among other 
things, granted service connection for disabilities of the 
left knee, right knee, and cervical spine and assigned 
noncompensable evaluations therefor.  The veteran filed a 
notice of disagreement (NOD), expressing dissatisfaction with 
the assigned ratings.  In April 2004, the RO in Waco awarded 
the veteran a 10 percent rating for each knee.  The prior 
zero percent (noncompensable) rating for the cervical spine 
was confirmed and continued, and he was furnished a statement 
of the case (SOC) addressing all three issues.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an 
NOD as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  In July 2004, the veteran filed a 
substantive appeal indicating that he wished to limit his 
appeal to the cervical spine.  Thereafter, in January 2005, 
the RO granted a 10 percent rating for degenerative disc 
disease and spondylosis of the cervical spine, effective from 
the date of the award of service connection.  Accordingly, 
the issue on appeal has been characterized as set forth 
above, on the title page.


FINDINGS OF FACT

1.  By a decision entered in July 2003, the RO in Houston, 
Texas, in pertinent part, granted service connection for a 
disability of the cervical spine and assigned a 
noncompensable evaluation therefor.

2.  In September 2003, the veteran filed a NOD, expressing 
dissatisfaction with the evaluation assigned in the RO's July 
2003 decision; the RO in Waco mailed him a SOC in April 2004, 
and he filed a substantive appeal in July 2004.

3.  In January 2005, the RO in Waco granted a 10 percent 
rating for degenerative disc disease and spondylosis of the 
cervical spine, effective from the date of the award of 
service connection.

4.  In June 2006, the Board received a written communication 
from the veteran indicating that he would like to withdraw 
his appeal; as of that date, the Board had not yet 
promulgated a final decision on the issue presented.


CONCLUSION OF LAW

The veteran's appeal has been withdrawn.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.204 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant may withdraw an appeal to the Board by 
submitting a written request to do so at any time before the 
Board promulgates a final decision on the matter in question.  
See 38 C.F.R. § 20.204(b)(1), (3) (2005).  When an appellant 
does so, the withdrawal effectively creates a situation where 
there is no longer an allegation of error of fact or law with 
respect to the determination(s) that had been previously 
appealed.  Consequently, in such an instance, dismissal is 
appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the record shows that the RO in Houston, 
Texas, by a decision entered in July 2003, granted service 
connection for a disability of the cervical spine and 
assigned a noncompensable evaluation therefor.  The veteran 
filed a NOD in September 2003, expressing dissatisfaction 
with the evaluation assigned; the RO in Waco mailed him a SOC 
in April 2004; and he filed a substantive appeal in July 
2004.  In January 2005, the RO in Waco granted a 10 percent 
rating for degenerative disc disease and spondylosis of the 
cervical spine, effective from the date of the award of 
service connection.  In June 2006, the Board received a 
written communication from the veteran indicating that he 
would like to withdraw his appeal.  As of that date, the 
Board had not yet promulgated a final decision on the issue 
presented.

Because the veteran has expressed a desire to terminate his 
appeal, because he has done so in writing, and because the 
Board had not yet promulgated a decision on his appeal at the 
time of his request for withdrawal, the legal requirements 
for a proper withdrawal have been satisfied.  38 C.F.R. 
§ 20.204 (2005).  Accordingly, further action by the Board on 
this appeal is not appropriate, and the appeal is dismissed.  
38 U.S.C.A. § 7105(d) (West 2002).


ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


